Citation Nr: 1743619	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  11-10 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to service connection for tinnitus. 

3. Entitlement to service connection for a heart attack, to include coronary artery disease (CAD). 

4. Entitlement to service connection for erectile dysfunction, to include as secondary to CAD medication. 

5. Entitlement to service connection for diabetes mellitus type II. 

6. Entitlement to service connection for a bilateral leg condition.


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel


INTRODUCTION

The Veteran served on active duty between the years of 1955 and 1958 and between July 1977 and July 1979.  He died in September 2013.  The appellant is the Veteran's surviving spouse who applied for service connection for the Veteran's death and accrued benefits in October 2013.  Service connection for cause of death was denied in a rating decision dated April 2014 by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  The matters of service connection for tinnitus, heart attack, erectile dysfunction, diabetes mellitus type II, and a bilateral leg condition were denied in rating decisions dated November 2009 and March 2012 of the St. Petersburg, Florida VA RO.  Jurisdiction currently resides with the St. Petersburg, Florida VA RO. 

The Board notes that the Veteran requested a hearing in his April 2011 VA 9 substantive appeal.  He unfortunately passed away before that hearing could be held.  In correspondence dated July 2017, the appellant was asked if she still desired a hearing.  In correspondence dated August 2017, the appellant indicated that she was withdrawing the outstanding request for a hearing.  Accordingly, the hearing is considered withdrawn.  38 C.F.R. § 20.702(e).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDINGS OF FACT

1. The Veteran died on September [redacted], 2013 from disseminated metastatic cancer of an unknown primary source, and the preponderance of the evidence fails to establish that this cancer was caused by or related to his military service.

2. The Veteran did not suffer from tinnitus. 

3. The Veteran did not suffer a heart attack in service and his CAD was not incurred in, aggravated by, or otherwise related to service.

4. The Veteran's erectile dysfunction was not incurred in, aggravated by, or otherwise related to service.

5. The Veteran did not have diabetes mellitus while in service and it was not incurred in, aggravated by, or otherwise related to service. 

6. The Veteran's bilateral leg condition was not incurred in, aggravated by, or otherwise related to service. 


CONCLUSIONS OF LAW

1. Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 1310 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2016).

2. The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

3. The criteria for service connection for a heart attack, to include CAD, are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

4. The criteria for service connection for erectile dysfunction are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

5. The criteria for service connection for diabetes mellitus type II are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

6. The criteria for service connection for a bilateral leg condition are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The VCAA, in part, describes the VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant claims. 

The notice requirements have been met.  VA's duty to notify was satisfied by letters dated March 2010 and July 2011.  See 38 U.S.C.A. § 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  That letter notified the Veteran of the information needed to substantiate and complete his service connection claims, including notice of information that he was responsible for providing and of the evidence that VA would attempt to obtain.  

Regarding the duty to assist, the Veteran's service treatment records (STRs) and relevant post-service treatment records have been obtained.  The agency of original jurisdiction (AOJ) arranged for an appropriate VA examination which was held in October 2009.  The Board finds that the clinical findings and informed discussion of the history and cause of the Veteran's diabetes mellitus and heart disease in the examination are sufficient for rating purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-300 (2008).  

The Board notes that medical opinions as to the question of direct service connection for tinnitus, bilateral leg condition, erectile dysfunction, or the cause of the Veteran's death were not obtained because the record does not include any competent (qualified) evidence to support service connection on a direct basis.  Without any evidence of an event in service that could have led to the disabilities or evidence of a relationship to the Veteran's service, a medical opinion regarding direct service connection was not required.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

The Board finds that the record as it stands includes adequate, competent evidence to allow the Board to decide the matter on appeal, and that no further evidentiary development is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  Neither the Veteran nor the Appellant has identified any pertinent evidence that remains outstanding.  VA's duty to assist is met and, accordingly, the Board will address the merits of the claims. 




Legal Criteria - Service Connection and Secondary Service Connection

Initially, the Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Some diseases, such as CAD and diabetes mellitus, are considered chronic, per se, and therefore may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of service unless clearly attributable to incurrent causes.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing of a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b). 

Service connection may be established on a secondary basis for a disability caused or aggravated by a service-connected disease or injury.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  To establish a right to service connection for a secondary disability, a Veteran must show: (1) the existence of a present disability; (2) the existence of a service-connected disability; and (3) a causal relationship between the present disability and the service-connected disability.  Any increase in severity of a nonservice-connected condition that is caused by a service-connected condition (as opposed to natural progression) will also be service connected.  See 38 C.F.R. § 3.310(b).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Competent (that is, qualified) medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements contained in medical treatises, scientific articles, or research reports.  38 C.F.R. § 3.159(a)(1).

Competent (that is, qualified) lay evidence means evidence not requiring that the person providing it have specialized education, training, or experience.  Lay statements are qualified to establish than an event or circumstance occurred if the statements are provided by a person who has personal knowledge of matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing observable symptoms or reporting that a medical provider gave them a diagnosis in the past.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay evidence may be qualified to establish that an event or injury occurred during service, or that a chronic disability began during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Factual Background- Service Connection and Secondary Service Connection

The Veteran's entrance examination in service treatment records (STRs) dated April 1976 showed that the Veteran was obese, but otherwise had no heart abnormalities.  The Veteran did not report any heart trouble or heart palpitations at that time.  The Veteran reported no hearing loss or "ear, nose, or throat trouble" in April 1976.  Similarly, a physician noted that the Veteran did not report symptoms of tinnitus or hearing loss in September 1978.  There was no noted erectile dysfunction in service.

STRs show that in June 1978, the Veteran reported chest pain with intermittent shortness of breath after running.  He was relieved from his normal military duties between June 27 and June 30, 1978 because of angina pain.  In September 1978, the Veteran again reported chest pain.  The physician noted that the Veteran had a positive family history of arteriosclerotic vascular disease and that the Veteran was overweight and smoked one pack of cigarettes a week.  He reported at that time that his chest pain usually came on after walking uphill or upstairs and usually lasted one to three minutes.  The physician referred the Veteran immediately to cardiology.

The Veteran was hospitalized for nine days after being referred to the cardiologist.  At that time, he was diagnosed with chest pain, obesity, hypertension, and a polyp on the right vocal cord.  It was noted that the cause of the chest pain was not established.  While he reported four episodes of chest pain before hospitalization, he had no other episodes of chest pain while he was in the hospital.  The Veteran underwent electrocardiographic testing that was "within normal limits."  The physician opined that "coronary heart disease cannot be definitely ruled out.  It is a known fact that approximately 50% of persons with one vessel disease will have normal exercise stress tests."  Additionally, the physician noted that the Veteran reached a "cardiac read of 174 in the 4th stage, Bruce Protocol, but no evidence of ectopy and no ST segment on depression noted."  Cardiac catheterization was not required because his testing was within normal limits.  
In September 1978, the Veteran reported that he smoked a pack of cigarettes a week and that his family had a history of diabetes, but testing showed that the Veteran was not diabetic at that time. 

In an October 2009 VA examination, the Veteran reported that he was hospitalized in 1978 for a "heart attack" and at that time was diagnosed with diabetes mellitus.  The examiner noted that the record did not show a diagnosis of heart attack, but instead chest pain and coronary artery disease.  Similarly, she noted that there was no diagnosis of diabetes mellitus at that time in STRs.  She noted that no heart catheter was done at that time because heart testing revealed no abnormalities.  Additionally, the examiner noted that she could not confirm the onset date of diabetes, but did note that the Veteran previously had diabetic retinopathy in both eyes.  

The Veteran also reported that he was diagnosed with hypertension, peripheral neuropathy, and erectile dysfunction, which the examiner noted were confirmed in the medical record and related to his diabetes.  But, the examiner opined that the Veteran's diabetes was not related to a "heart attack" in service, reasoning that "there is no medical evidence that a heart attack can lead to diabetes mellitus type II.  The opposite relationship has been established: diabetes mellitus type II can lead to a heart attack."  The examiner also noted that the Veteran's diabetes mellitus was not related to other in-service events.  She noted that while the Veteran was hospitalized in 1978 for chest pain, glucose testing done at that time showed normal levels.  Overall, the examiner opined that while she was not sure the exact date of onset for diabetes mellitus, she was sure it was not in 1978. 

Additionally, the examiner opined that the Veteran's CAD was not due to events in service because in 1978 "a through work-up was completed including cardiac enzymes, EKC, and exercise stress test which came back as normal."  Further, the examiner noted there were no cardiac problems documented in the record for decades after service.  Instead, the examiner noted that it was likely that the disease was caused by his advanced age, smoking habit, and history of diabetes mellitus. 

VA treatment records beginning in 2009 show that the Veteran was smoking.  In January 2011 the Veteran underwent echocardiographic testing that showed he had an ejection fracture between 60-65%, some mild thickening, but otherwise normal structure, motion, and size of his heart.  

In private treatment records dated October 2009, the physician noted that the Veteran was a former smoker who had a "40-pack-year" history of cigarette consumption.  Testing completed showed peripheral vascular disease and diabetic peripheral neuropathy. 

Private treatment records from February and April 2013 show that the Veteran reported upper and lower extremity pain for some time.  At that time he reported no chest pain or pulmonary symptoms.  The Veteran was diagnosed with neuropathy and a small vessel disease affecting the periventricular subcortical and brainstem, with the physician noting that the Veteran needed to optimize diabetic control, cholesterol, and blood pressure. 

Private treatment records from gastroenterology dated April 2013 show that the Veteran had been reporting chronic indigestion for months. 

Analysis - CAD

While the Veteran filed a claim for heart attack, the Board has considered the claim to include a claim for CAD as well as for a heart attack.  Clemons v. Shinseki, 23 Vet App. 1, 5 (2009) (finding that the scope of a claim includes any disorder that my reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of the record).  

While it is clear from the record that the Veteran suffered cardiovascular difficulties, including a diagnosis of heart disease, the record contains no evidence that his heart problems were caused by or related to any events in service.  Instead, the October 2009 examiner found that events in service were less likely than not related to the Veteran's later development of heart disease. 

The Veteran filed for service connection for a "heart attack," reporting that he experienced a heart attack in 1978.  But the record reveals that the Veteran never actually suffered a heart attack in service.  The October 2009 examiner noted that STRs reveal that the Veteran was hospitalized in 1978 for chest pain and not for a heart attack.  Extensive testing during that time showed no cardiovascular pathology and specifically no CAD.  STRs showed that the Veteran reported that he often experienced chest pain after exertion, and while he was hospitalized, he did not report any additional chest pain.  Accordingly, the examiner concluded that there was no heart disease at that time because "a through work-up was completed including cardiac enzymes, EKC, and exercise stress test which came back as normal."  

Furthermore, the examiner concluded that evidence of a chronic condition was not shown because there were no indications in the record that there were additional heart disease symptoms later in service or during the years after service.  Instead, the examiner noted that it was likely that the disease was caused by the Veteran's advanced age, extensive smoking habit, and history of diabetes mellitus.  

The Board finds that the examiner's reasoning is well supported by the record.  The evidence does not show that the Veteran's heart disease was caused by events in service and additionally does not show that a chronic condition developed later in service or soon thereafter.  38 C.F.R. § 3.303, 3.309(a).  Essentially, there is no favorable evidence in the record for the Board to rely on to find that the Veteran's heart disease was caused by events in service.  Accordingly, the claim must be denied. 
Analysis - Diabetes Mellitus

The Veteran was diagnosed with diabetes mellitus and it is clear that his diabetes caused many complications, especially later in his life.  Unfortunately, the Board has not found any evidence in the record to support a finding that his diabetes mellitus was caused by or related to events in service.  

While the October 2009 examiner noted that the Veteran had diabetes, she ultimately found that the Veteran's diabetes was less likely than not related to service.  She noted that the Veteran's glucose levels in the 1978 hospitalization were "normal."  Additionally there was no other evidence in the record that would have indicated the Veteran developed diabetes in service.  The Veteran initially reported that he was diagnosed with diabetes during his hospitalization in 1978 but, while he is competent to report his symptoms such as chest pain, he does not have the medical expertise to render a medical diagnosis of diabetes.  See Jandreau, 492 F.3d at 1372.  Further, there is no evidence to show that the Veteran's diabetes developed to any degree within a year of service.  38 C.F.R. § 3.309.

Without any evidence that there is a nexus, or causal link, between the Veteran's diagnosed diabetes mellitus and his time in service, the claim unfortunately must be denied. 

Analysis - Tinnitus

The Veteran filed a claim for service connection for tinnitus in July 2011.  However there is no evidence in the record of medical treatment for or a diagnosis of tinnitus.  Furthermore, there are no notes in STRs that would suggest tinnitus.  While the Veteran was in service, he reported normal hearing and no symptoms of tinnitus.  Because the record shows no disability, the Veteran's service connection claim must be denied.  38 C.F.R. §§ 3.102, 3.303; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (existence of a current disability is the cornerstone of a claim for VA disability compensation).

Even if tinnitus were diagnosed, there is no evidence from service or post-service treatment records to support a finding that events in service caused auditory damage.  Accordingly, the claim for service connection for tinnitus must be denied. 

Analysis - Bilateral Leg Condition and Erectile Dysfunction

While the record is clear that the Veteran suffered from a bilateral leg condition and erectile dysfunction as discussed in the October 2009 VA examination, there is no evidence to show that any event in service, including the hospitalization in 1978, caused his disabilities.  Without a showing of a nexus, or causal link, between in-service events or service-connected conditions and the Veteran's diagnoses, service connection for both conditions must be denied.  

Additionally, because the Veteran is not service connected for any condition (even after adjudicating the claims on appeal), there is no showing that either the bilateral leg condition or the erectile dysfunction is secondary to a service-connected disability.  The October 2009 examiner noted that the Veteran suffered from peripheral neuropathy of the lower extremities and erectile dysfunction that were likely secondary to the Veteran's diabetes mellitus.  But the Veteran is not service connected for diabetes mellitus and therefore the Veteran cannot meet the requirements for secondary service connection.  

The Veteran also reported that his erectile dysfunction was caused by "CAD medication."  However, even if the Veteran's CAD medication did cause erectile dysfunction (which there is no medical evidence currently in the record to show), service connection under this theory would remain denied because the Veteran is not service connected for CAD.

Because no theory of entitlement to service connection has sufficient evidence to support a grant of service connection, the Board must deny the claims for service connection for a bilateral leg condition and for erectile dysfunction. 

Legal Criteria - Cause of Death

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause of death, or be medically related to the cause of death.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993). 

Factual Background - Cause of Death

In September 2013, the Veteran was admitted to hospital care with a malignant neoplasm.  Extensive metastatic disease was shown around the brain and other parts of the body after testing was completed.  After being placed into hospice care, the Veteran died on September [redacted], 2013.  The death certificate dated October 4, 2013 noted that the cause of death was "disseminated metastatic cancer with unknown primary source."  

In correspondence dated February 2016, the Appellant stated that the Veteran died of "stage 4 cancer... including diabetes... all definitely service related."  She reported that he struggled daily after acquiring his "service-connected illnesses."  

Analysis - Cause of Death

After a thorough review of the record, the Board is forced to conclude that there is no evidence in the record to show that the Veteran's death was caused by or related to any service-connected disability.  First and foremost, the Veteran was not service connected during his lifetime for any of his disabilities (and service connection has not been awarded for any of the conditions on appeal).  The core requirement for a claim for service connection for cause of death is a service-connected disability.  38 C.F.R. § 3.312(a).  Because there was no service-connected disability at the time of the Veteran's death or established thereafter (including in this decision), and even now, service connection for cause of death is not warranted.  

The Board has considered the Appellant's statements that the Veteran's fatal cancer was "definitely service related."  However, there is no evidence that the Appellant has any medical training that would qualify her to opine about the complex medical issue of the cause of a specific type of cancer.  Therefore, although the Board does not doubt the sincerity of the Appellant's belief, the law does not permit the Board to assign probative value to these statements.  See Jandreau, 492 F.3d at 1372.  
[The Board notes that even if one of the disabilities that are currently on appeal were service-connected, it does not appear that any of these disabilities were the principal or even contributory causes of the Veteran's death.  The record shows that the Veteran died on September [redacted], 2013 from "disseminated metastatic cancer with unknown primary source."  Private treatment notes for the Veteran's last hospitalization and final hospice care noted metastatic malignancy of the liver, brain, and bone.  While the private treatment notes document his history of diabetes mellitus, peripheral neuropathy, and CAD, the primary treatment and reason for his hospitalization at that time was for the Veteran's widespread cancer.  At admission to the hospital, the Veteran did not report chest pain, palpitation, or shortness of breath.  Overall, the record shows that the Veteran's cause of death was widespread cancer, but none of the claims on appeal include cancer.  Accordingly, even if service connection for any of the disabilities on appeal were granted, service connection for the cause of death would still be denied.] 

The Board understands that these are unfortunate and unfavorable outcomes for the Veteran's widow.  The Board is sympathetic to the difficulties she has faced throughout the appellate process and understands the difficulties she faces now in her later age.  A thorough review of the record was conducted and every possible avenue favorable to her was examined in order to find any positive outcome that could be achieved.  Unfortunately, the facts of the case do not allow the Board to grant any of the claims.  

The Board is grateful for the Veteran's honorable service.  

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for the cause of the Veteran's death is denied. 

Entitlement to service connection for tinnitus is denied. 

Entitlement to service connection for a heart attack, to include CAD, is denied. 

Entitlement to service connection for erectile dysfunction, to include as secondary to CAD medication, is denied. 

Entitlement to service connection for diabetes mellitus type II is denied. 

Entitlement to service connection for a bilateral leg condition is denied. 




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


